Exhibit 10.5



FIFTH AMENDMENT TO AMENDED AND RESTATED

CREDIT AGREEMENT



THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 9, 2020, is entered into by and among PETIQ, LLC,
an Idaho limited liability company (“PetIQ”), the other Credit Parties signatory
hereto (collectively with PetIQ, the “Borrowers”), the LENDERS signatory hereto,
and EAST WEST BANK, a California banking corporation, as Administrative Agent
for the Lenders (in such capacity, “Administrative Agent”), with reference to
the following facts:

RECITALS

A.        The Borrowers, the Lenders, and Administrative Agent are parties to an
Amended and Restated Credit Agreement dated as of January 17, 2018, as amended
by the First Amendment to Amended and Restated Credit Agreement and Joinder
dated as of August 9, 2018, the Second Amendment to Amended and Restated Credit
Agreement dated as of March 25, 2019, and the Third Amendment to Amended and
Restated Credit Agreement dated as of July 8, 2019, and as supplemented by the
Consent Agreement dated as of October 17, 2018, the Joinder No. 1 to Amended and
Restated Credit Agreement dated as of December 10, 2018, the consent letter
dated May 7, 2019 from Administrative Agent to Borrower Representative, the
Joinder No. 2 to Amended and Restated Credit Agreement dated as of July 23,
2019, and the Fourth Amendment to Amended and Restated Credit Agreement dated as
of May 14, 2020 (collectively, the “Credit Agreement”) and certain other related
Loan Documents, pursuant to which the Lenders provide the Borrowers a revolving
credit facility with sub-facilities for letters of credit and swing line loans.

B.         The parties hereto desire to amend the Credit Agreement as set forth
below.

NOW, THEREFORE, the parties hereby agree as follows:

1.         Defined Terms.  All initially capitalized terms used in this
Amendment (including in the recitals hereto) without definition shall have the
respective meanings set forth for such terms in the Credit Agreement.

2.         Addition of Definitions Relating to CAP IM Termination Agreement. 

(a)        Addition of Definition of CAP IM Agreements.  Section 1.01 of the
Credit Agreement is hereby amended and supplemented by adding therein a
definition of “CAP IM Agreements” as follows:

“CAP IM Agreements” means, collectively, (a) the Exclusive Distribution and
Supply Agreement dated August 22, 2014, as amended, between Cap Supply Inc. and
PetIQ, LLC and (b) the Amended and Restated Exclusive License and Supply
Agreement dated as of March 31, 2015 between CAP IM Supply, Inc. and PetIQ, LLC.



Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

(b)        Addition of Definition of CAP IM Termination Agreement.  Section 1.01
is hereby amended and supplemented by adding therein a definition of “CAP IM
Termination Agreement” as follows:

“CAP IM Termination Agreement” has the meaning specified in the definition of
“Consolidated EBITDA”.

(c)        Addition of Definition of Fifth Amendment.  Section 1.01 of the
Credit Agreement is hereby amended and supplemented by adding therein a
definition of “Fifth Amendment” as follows: 

“Fifth Amendment” means that certain Fifth Amendment to Amended and Restated
Credit Agreement, dated as of the Fifth Amendment Effective Date, by and among
the Borrowers, the Lenders party thereto and the Administrative Agent.

(d)        Addition of Definition of Fifth Amendment Effective Date.  Section
1.01 of the Credit Agreement is hereby amended and supplemented by adding
therein a definition of “Fifth Amendment Effective Date” as follows: 

“Fifth Amendment Effective Date” means the date on which the Fifth Amendment
became effective in accordance with its terms and conditions, such date being
July 9, 2020.

3.         Amendment of Definition of Consolidated EBITDA.  Section 1.01 of the
Credit Agreement is hereby amended by inserting a new clause (b)(xi) in the
definition of “Consolidated EBITDA” so that clauses (b)(x) and (b)(xi) of such
definition reads in full as follows (changes to text are indicated, in the case
of deletions, with a strikethrough or, in the case of additions, in bold,
italicized and underscored type):

(x) fees and expenses paid to members of the board of directors of Parent (or
any direct or indirect parent company of Parent) in an amount not to exceed
$250,000 for any period of four consecutive Fiscal Quarters;

(xi) one-time non-cash expenses of up to $19,000,000 recorded in the fiscal
quarter ending June 30, 2020 in connection with the termination of the CAP IM
Agreements in accordance with that certain Termination, Settlement and Asset
Purchase Agreement dated as of the Fifth Amendment Effective Date among PetIQ,
LLC, CAP IM Supply, Inc. and CAP Supply Inc. (the “CAP IM Termination
Agreement”), excluding, for the avoidance of doubt, the amount of all payments
made under the CAP IM Termination Agreement attributable to purchases of
inventory; minus

4.         Amendment of Definition of Indebtedness.  Section 1.01 of the Credit
Agreement is hereby amended by amending and restating the last paragraph of the
definition of “Indebtedness” so that it reads in full as follows (changes to
text are indicated, in the case of deletions, with a strikethrough or, in the
case of additions, in bold, italicized and underscored type):



Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or          limited liability company) in which
such Person is a general partner or a joint venturer, unless such Indebtedness
is expressly made non-recourse to such Person.  The amount of any Capitalized
Lease or Synthetic Lease Obligation as of any date shall be deemed to be the
amount of Attributable Indebtedness in respect thereof as of such date.  For the
avoidance of doubt, obligations to make payments under the CAP IM Termination
Agreement constitute (x) “Indebtedness” (and as of the Fifth Amendment Effective
Date, the aggregate principal amount of such Indebtedness (after giving effect
to the netting of deposits held by the counterparties to the CAP IM Agreements
on the Fifth Amendment Effective Date) does not exceed $19,000,000) and (y)
“Indebtedness for borrowed money” for purposes of clause (b)(ii) of the
definition of Consolidated Fixed Charge Coverage Ratio.

5.         Amendment of Notice Affirmative Covenant Relating to the CAP IM
Termination Agreement. Section 6.05(a) of the Credit Agreement is hereby amended
by amending and restating such clause in its entirety, which shall read in full
as follows (changes to text are indicated, in the case of deletions, with a
strikethrough or, in the case of additions, in bold, italicized and underscored
type):

“(a) Defaults. The Credit Parties will promptly (but in any event within three
(3) Business Days) notify the Administrative Agent and each Lender in writing
following Senior Management obtaining knowledge of the occurrence of (i) any
Default or Event of Default or (ii) any “default,” “event of default” or
material breach under any Material Agreement or Pharmaceutical License or (iii)
any termination or expiration of any Material Agreement or Pharmaceutical
License (other than, in the case of clause (ii) and (iii) as it relates to the
CAP Supply Agreement, any default, breach or termination thereof that occurred
on or prior to the Fifth Amendment Effective Date or as part of the CAP IM
Termination Agreement).”

6.         Amendment of Indebtedness Negative Covenant to Permit CAP IM
Termination Agreement Obligations. Section 7.02 of the Credit Agreement is
hereby amended by (i) deleting the word “and” from the end of subsection (o),
(ii) re-labelling current subsection (p) so that it becomes new subsection (q),
and (iii) adding therein a replacement subsection (p) which shall read in full
as follows:

“(p)      unsecured Indebtedness of the Credit Parties and their Restricted
Subsidiaries incurred in connection with the termination of the CAP IM
Agreements pursuant to the CP IM Termination Agreement; provided, that the
aggregate amount of such Indebtedness shall not exceed $19,000,000 (after giving
effect to the netting of deposits held by the counterparties to the CAP IM
Agreements on the Fifth Amendment Effective Date); and”

7.         Amendment of Restricted Payments; Prepayments Negative Covenant to
Permit Payment of CAP IM Termination Agreement Obligations. Section 7.04(b) of
the Credit Agreement is hereby amended by adding therein a new clause vi which
shall read in full as follows: 

vi.        payments made pursuant to the CAP IM Termination Agreement in an



Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

aggregate amount not to exceed the amount payable thereunder as of the Fifth
Amendment Effective Date.

8.         Conditions Precedent.  The effectiveness of this Amendment shall be
subject to the satisfaction of each of the following conditions: 

A.        This Amendment.  Administrative Agent shall have received this
Amendment, duly executed by the Borrowers, the Required Lenders, and
Administrative Agent; and

B.         Amendment to Term Credit Agreement.  Administrative Agent shall have
received a copy of a fully executed amendment under the Term Credit Agreement,
in form and substance reasonably satisfactory to the Required Lenders.

9.         General Amendment Provisions.

A.        The Credit Agreement, as amended hereby, shall be and remain in full
force and effect in accordance with its terms, and the Borrowers hereby ratify
and confirm the Credit Agreement in all respects and reaffirm their obligations
under the Credit Agreement in all respects.  Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, an amendment to, or a consent to a deviation from, any
right, power, or remedy of Administrative Agent or the Lenders under the Credit
Agreement or any other Loan Document, as in effect prior to the date hereof.

B.        The Borrowers represent and warrant to Administrative Agent and the
Lenders that the representations and warranties contained in the Credit
Agreement are true and correct in all material respects as of the date of this
Amendment (except for representations and warranties that expressly relate to an
earlier date, which are true and correct in all material respects as of such
earlier date) and that no Event of Default has occurred and is continuing.

C.         This Amendment constitutes the entire agreement of the parties in
connection with the subject matter hereof and cannot be changed or terminated
orally.  All prior agreements, understandings, representations, warranties and
negotiations regarding the subject matter hereof, if any, are merged into this
Amendment.

D.         This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing this
Amendment (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
hereof.

E.          This Amendment shall be governed by, and construed and enforced in
accordance with, the internal laws (as opposed to the conflicts of law
principles) of the State of New York.

[Remainder of page intentionally left blank; signature pages follow]





Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment by their
respective duly authorized officers as of the date first above written.



The Borrowers:







PETIQ, LLC,



an Idaho limited liability company







By

/s/ McCord Christensen



Name:

McCord Christensen



Title:

Chief Executive Officer











TRUE SCIENCE HOLDINGS, LLC,



a Florida limited liability company







By

/s/ McCord Christensen



Name:

McCord Christensen



Title:

Chief Executive Officer











TRURX LLC,



an Idaho limited liability company







By

/s/ McCord Christensen



Name:

McCord Christensen



Title:

Chief Executive Officer











TRU PRODIGY, LLC,



a Texas limited liability company







By

/s/ McCord Christensen



Name:

McCord Christensen



Title:

Chief Executive Officer











COMMUNITY VETERINARY CLINICS, LLC,



a Delaware limited liability company







By

/s/ McCord Christensen



Name:

McCord Christensen



Title:

Chief Executive Officer





Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

PET SERVICES OPERATING, LLC,



a Delaware limited liability company







By

/s/ McCord Christensen



Name:

McCord Christensen



Title:

Chief Executive Officer











PAWSPLUS MANAGEMENT, LLC,



a Delaware limited liability company







By

/s/ McCord Christensen



Name:

McCord Christensen



Title:

Chief Executive Officer











VIP PETCARE, LLC,



a Delaware limited liability company







By

/s/ McCord Christensen



Name:

McCord Christensen



Title:

Chief Executive Officer











COMMUNITY CLINICS, INC.,



a California corporation







By

/s/ McCord Christensen



Name:

McCord Christensen



Title:

Chief Executive Officer











PETIQ MFG, LLC (F/K/A HBH ENTERPRISES LLC),



a Utah limited liability company







By

/s/ McCord Christensen



Name:

McCord Christensen



Title:

Chief Executive Officer





Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

The Agent, L/C Issuer and Swingline Lender:







EAST WEST BANK,



as Administrative Agent, LC/Issuer and Swingline Lender







By:

/s/ David A. Lehner





David A. Lehner





Senior Vice President





Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

The Syndication Agent:







KEYBANK NATIONAL ASSOCIATION,



as Syndication Agent







By

/s/ Anthony Alexander



Name:

Anthony Alexander



Title:

Vice President





Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

The Lenders:







EAST WEST BANK,



as a Lender







By:

/s/ David A. Lehner





David A. Lehner





Senior Vice President





Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

COMERICA BANK,



as a Lender







By

/s/ Catherine M. Vyenielo



Name:

Catherine M. Vyenielo



Title:

SVP





Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,



as a Lender







By

/s/ Anthony Alexander



Name:

Anthony Alexander



Title:

Vice President



Fifth Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------